Mr. Presiding Justice McBride delivered the opinion of the court. 3. Guardian and ward, § 16*—when notice of claim of compensation essential to liability of guardian for care of ward. Where the stepfather of minor children, on his marriage to their mother, took them into his family and cared for them, although not formally adopting them in law as his children, held that he could not recover from their guardian for such care without having first notified the guardian of his refusal to care for them without compensation. 4. Guardian and ward, § 16*—when reasonable pay for care of ward may be recovered. Upon neglect of a guardian to provide a place for his ward or make a contract in regard to compensation for care of the ward after having notice from the person caring for the ward that he would not continue doing so without compensation, held that such person would be entitled to recover reasonable pay for the keeping of the ward after such notice. 5. Guardian and ward, § 61*—when evidence insufficient to show notice of claim of compensation for care of wards. Evidence held insufficient to show any notice by petitioners to defendant that they would not continue caring for defendant’s wards without compensation.